Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 1 of 14 PageID #: 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               [INDIANAPOLIS DIVISION]


WAKEITHA HOLLAND,                                           CASE NO.: 1:20-cv-346

       Plaintiff,

vs.

AMERICREDIT FINANCIAL SERVICES, INC.,
d/b/a “GM Financial,” and
RELIABLE RECOVERY SERVICES, INC.,

      Defendants.
________________________________________/

               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

       Plaintiff, Wakeitha Holland, an individual (“Ms. Holland” or “Plaintiff), by and through

her undersigned attorneys, files this her Original Complaint for Damages and Incidental Relief

against Defendants, AmeriCredit Financial Services, Inc., doing business as “GM Financial,” and

Reliable Recovery Services, Inc., and alleges:

                                 GENERAL ALLEGATIONS

                                PRELIMINARY STATEMENT

       1.      This is an action pursuant to 15 U.S.C. §1692, et seq., known more commonly as

the “Fair Debt Collection Practices Act” (“FDCPA”), which prohibits debt collectors from

engaging in abusive, deceptive and unfair practices.

       2.      This is also an action pursuant the Indiana Deceptive Consumer Sales Act, Indiana

Code § 24-5-0.5, (“DCSA”). The DCSA states that:

               A supplier may not commit an unfair, abusive, or deceptive act, omission,
               or practice in connection with a consumer transaction. Such an act,
               omission, or practice by a supplier is a violation of this chapter whether it
               occurs before, during, or after the transaction. An act, omission, or practice
               prohibited by this section includes both implicit and explicit
               misrepresentations.
                                                                     DSCA § 24-5-0.5-3(a)
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 2 of 14 PageID #: 2


       3.      The DCSA § I.C. 24-5-0.5 further states that:

               (a)    This chapter shall be liberally construed and applied to
                      promote its purposes and policies.

               (b)    The purposes and policies of this chapter are to:

                      (1)     simplify, clarify, and modernize the law governing
                              deceptive and unconscionable consumer sales
                              practices;

                      (2)     protect consumers from suppliers who commit
                              deceptive and unconscionable sales acts; and

                      (3)     encourage the development of fair consumer sales
                              practices.

       4.      This action seeks injunctive and monetary relief to redress the unlawful

repossession of the motor vehicle of Ms. Holland. In particular, Defendants repossessed the motor

vehicle of Ms. Holland without legal right and contrary to the requirements of the FDCPA, the

Uniform Commercial Code (“UCC”) and the DCSA. As a result, Ms. Holland is advancing claims

against Defendants for inter alia violations of federal and state consumer protection laws for

damages and injunctive relief with respect to the repossession of her motor vehicle.

                                        JURISDICTION

       5.      The jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C.

§1337. Declaratory relief is available pursuant to 28 U.S.C. §§2201-2202.

                              ALLEGATIONS AS TO PARTIES

       6.      At all times material hereto, Plaintiff, Wakeitha Holland (“Ms. Holland”), was sui

juris and a resident of Madison County, Indiana.

       7.      At all times material hereto, Defendant, AmeriCredit Financial Services, Inc. was

a Delaware corporation doing business as “GM Financial” (“GM Financial”), in Madison County,

Indiana.




                                                2
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 3 of 14 PageID #: 3


       8.      At all times material hereto, Defendant, Reliable Recovery Services, Inc. (Reliable

Recovery Services”), was an Illinois corporation doing business in Madison County, Indiana.

       9.      At all times material hereto, GM Financial was in the business of providing inter

alia consumer credit for the financing of new and used motor vehicles in the State of Indiana,

including Madison County.

       10.     At all times material hereto, Reliable Recovery Services was a recovery agency

doing business in the State of Indiana.

                                  FACTUAL ALLEGATIONS

                        A. Financing of Motor Vehicle by Ms. Holland

       11.     On or about April 28, 2017, Ms. Holland entered into a written Retail Installment

Contract – Motor Vehicle-Simple Interest (“Finance Agreement”).

       12.     A true and correct copy of the Finance Agreement (with redacted personal

information of Plaintiff) is attached hereto and incorporated herein by reference as Exhibit “A.”

       13.     Pursuant to the Finance Agreement, Ms. Holland financed the purchase of a used

2015 Nissan Altima, VIN: 1N4AL3AP1FC424406 (“Hoskins Vehicle”).

       14.     Since the purchase of the Holland Vehicle, Ms. Holland used the Holland Vehicle

for personal and household purposes for herself and her family.

       15.     At all times material hereto, Ms. Holland lived with her family at 723 W. 3rd Street,

Anderson, Indiana 46016 (“Holland Residence”), where the Holland Vehicle was stored in a

secured gated area.

                         B. Financial Struggles of the Holland Family

       16.     Since purchasing the Holland Vehicle, the Holland Family experienced financial

difficulties arising in part from an unexpected decline in household income. This was triggered

by Ms Holland having to resign from her job to take care of her ill mother who had cancer and

also her becoming pregnant.
                                                 3
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 4 of 14 PageID #: 4


       17.     Unfortunately, as a result of their stretched budget, Ms. Holland became

approximately four to five months late in making the monthly installment payments to GM

Financial under the Finance Agreement.

       18.     GM Financial had not contacted Ms. Holland concerning the overdue payment

other than one time, after which Ms. Holland made a payment and justifiably believed that she was

not in immediate danger of having the Holland Vehicle repossessed by GM Financial.

         C. Unlawful Repossession of the Holland Vehicle Through Breach of Peace

                               1. Breaking of Locked Curtilage

       19.     Apparently as the result of the delay in Ms. Holland making payments under the

Finance Agreement, GM Financial retained or caused to be retained Reliable Recovery Services

for the purpose of repossessing the Holland Vehicle.

       20.     On or about February 18, 2019, an employee of Reliable Recovery Services arrived

at the Holland Residence for the purpose of repossessing the Holland Vehicle.

       21.     For several months, the Holland Vehicle has been stored at the Holland Residence

behind a fenced curtilage which was accessible only through a firmly secured gate from the inside

of the yard.

       22.     Notwithstanding the fact that the Holland Vehicle was behind a locked curtilage,

Reliable Recovery Services nonetheless decided to repossess the Holland Vehicle.

       23.     In order to gain access to the Holland Vehicle, an employee or agent of Reliable

Recovery Services removed the gate from the post hinges to effectively disassemble the locked

gate. Once the gate was disassembled, the employee or agent of Reliable Recovery Services began

the process of removing the Holland Vehicle.

                              2. Loss of Family Dogs of Plaintiff

       24.     As a result of the fence removal, the puppies of the Holland Family were exposed

to other neighborhood dogs. This exposure caused transmission of parvo to the Holland family
                                               4
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 5 of 14 PageID #: 5


dogs which killed four puppies. Another two ran away due to a lack of a secure perimeter in the

back yard and have not been seen since.

  COUNT I - ACTION FOR VIOLATION OF THE UNIFORM COMMERCIAL CODE
                       (AS TO GM FINANCIAL ONLY)

        25.     This is an action for violation of Ind. Code 26-1-9-1 et seq. and Article 9, Part VI,

of the Uniform Commercial Code (“UCC”) brought herein pursuant to the doctrine of pendant

jurisdiction.

        26.     Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

through 24 above as if fully set forth herein.

        27.     At all times material hereto, the Holland Vehicle was “collateral” as said term is

defined under Ind. Code §26-1-9.1021(1)(l).

        28.     At all times material hereto, Ms. Holland was a “debtor” as said term is defined

under Ind. Code §26-1- 9.1021(1)(28).

        29.     At all times material hereto, the Holland Vehicle constituted “consumer goods” as

said term is defined under Ind. Code §26- 9.1021(1)(23).

        30.     At all times material hereto, GM Financial was a “secured party” as said term is

defined under Ind. Code §26-1- 9.1021(1)(73).

        31.     The UCC creates a non-delegable duty on the part of GM Financial as creditor to

repossess only by lawful peaceful means and in accordance with the UCC; GM Financial as

creditor is liable for all acts of its independent contractor, Reliable Recovery Services, with regard

to repossession of the Holland Vehicle.

        32.     Pursuant to Ind. Code §26- 9.1-609 (2)(b) provides, inter alia, that a secured party

such as GM Financial may take possession of collateral without judicial process, if it proceeds

without breach of the peace.




                                                  5
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 6 of 14 PageID #: 6


       33.     Pursuant to Ind. Code §26-1- 9.610 (2), every aspect of the disposition of collateral,

including the method, manner, time, place and other terms must be commercially reasonable.

       34.     The repossession of the Holland Vehicle involved a breach of the peace and was

not commercially reasonable within the meaning of the UCC.

       35.     GM Financial failed to provide reasonable notice to Ms. Holland of the sale or

disposition of the Holland Vehicle as required by the UCC.

       36.     As a direct and proximate result of the above-described acts, GM Financial is liable

for all damages sustained by Ms. Holland.

       37.     Pursuant to Ind. Code §26-1- 9.625(3)(b), Ms. Holland has the right to recover

actual damages or an amount not less than the credit service charge, plus ten percent of the

principal amount of the debt or the time-price differential plus 10 percent of the cash price.

       WHEREFORE, Plaintiff, Wakeitha Holland, an individual, demands judgment against

Defendant, AmeriCredit Financial Services, Inc., a Delaware corporation d/b/a “GM Financial,”

for damages, interest, and costs.

                  COUNT II - ACTION FOR TRESPASS TO CHATTELS
                             (AS TO BOTH DEFENDANTS)

       38.     This is action for trespass of chattels brought herein pursuant to the doctrine of

pendant jurisdiction.

       39.     Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

through 24 above as if fully set forth herein.

       40.     At all times material hereto, Ms. Holland had legal and equitable ownership and

lawful possession of the Holland Vehicle at the time of its taking by Defendants.

       41.     Defendants interfered with the exclusive right to possession of Ms. Holland of the

Holland Vehicle by repossessing the Holland Vehicle without the authority of law.




                                                 6
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 7 of 14 PageID #: 7


       42.     Defendants intended to perform the acts that amounted to the unlawful interference

with the personal property of Ms. Holland.

       43.     Defendants had no legal authority or right to commit the acts that amounted to the

unlawful interference with the personal property of Ms. Holland.

       44.     As a result of the above described trespass to the chattel of Ms. Holland, Ms.

Holland has been damaged. The damages of Ms. Holland include, but are not necessarily limited

to, mental pain and shock, suffering, aggravation, humiliation, embarrassment, as well as loss of

the use of the Holland Vehicle while same was in the possession of Defendants.

       45.     The actions of Defendants were in wanton and reckless disregard for the rights of

others to the extent that punitive damages are warranted. Ms. Holland reserves the right to amend

her pleadings to seek punitive damages upon completion of appropriate discovery and subsequent

proffer.

       WHEREFORE, Plaintiff, Wakeitha Holland, an individual, demands judgment against

Defendants, AmeriCredit Financial Services, Inc., doing business as “GM Financial,” and Reliable

Recovery Services, Inc., an Illinois corporation, for damages, together with interest and court costs.

              COUNT III - ACTION FOR TRESPASS TO REAL PROPERTY
                            (AS TO BOTH DEFENDANTS)

       46.     This is an action for trespass to real property brought herein pursuant to the doctrine

of pendant jurisdiction.

       47.     Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

through 24 above as if fully set forth herein.

       48.     At all times material hereto, Ms. Holland had ownership and possession of the

Holland Residence.

       49.     The entry by Defendants onto the property of the Holland Residence through the

breaking of the curtilage was unlawful and contrary to the requirements of Indiana law.


                                                  7
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 8 of 14 PageID #: 8


        50.     As a result of the above described trespass to the real property of Ms. Holland, Ms.

Holland has been damaged. The damages of Ms. Holland include, but are not necessarily limited

to, mental pain and shock, suffering, aggravation, humiliation and embarrassment.

        51.     The actions of Defendants were in wanton and reckless disregard for the rights of

others to the extent that punitive damages are warranted. Ms. Holland reserves the right to amend

her pleadings to seek punitive damages upon completion of appropriate discovery and subsequent

proffer.

        WHEREFORE, Plaintiff, Wakeitha Holland, an individual, demands judgment for

damages against Defendants, AmeriCredit Financial Services, Inc., doing business as “GM

Financial,” and Reliable Recovery Services, Inc., an Illinois corporation, together with interest and

court costs.

                         COUNT IV - ACTION FOR CONVERSION
                             (AS TO BOTH DEFENDANTS)

        52.     This is an action for conversion brought herein pursuant to the doctrine of pendant

jurisdiction.

        53.     Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

through 24 above as if fully set forth herein.

        54.     In the event the Holland Vehicle has been sold or otherwise disposed of by

Defendants, the taking of the Holland Vehicle was wrongful and without the authority of law.

        55.     As a direct and proximate result of the taking of the Holland Vehicle by Defendants,

Defendants have converted the Holland Vehicle and have deprived Ms. Holland of the use and

possession of same.

        56.     As a direct and proximate result of the conversion of the Holland Vehicle by

Defendants, Ms. Holland has been damaged. The damages of Ms. Holland include, but are not




                                                 8
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 9 of 14 PageID #: 9


necessarily limited to, the fair market value of the Holland Vehicle as of the date of its taking,

together with mental pain and shock, suffering, aggravation, humiliation and embarrassment.

       57.      The actions of Defendants were in wanton and reckless disregard for the rights of

others to the extent that punitive damages are warranted. Ms. Holland reserves the right to amend

her pleadings to seek punitive damages upon completion of appropriate discovery and subsequent

proffer.

       WHEREFORE, Plaintiff, Wakeitha Holland, an individual, demands judgment against

Defendants, AmeriCredit Financial Services, Inc., doing business as “GM Financial,” and Reliable

Recovery Services, Inc., an Illinois corporation, for damages, interest and costs.

                  COUNT V- ACTION FOR VIOLATION OF FEDERAL
           FAIR DEBT COLLECTION PRACTICES ACT (15 U.S.C. §1692, ET SEQ.)
                    (AS TO RELIABLE RECOVERY SERVICES ONLY)

       58.      This is action for violation of 15 U.S.C. §1692, et seq, known more commonly as

the “Fair Debt Collection Practices Act” (“FDCPA”), seeking damages in excess of Fifteen

Thousand Dollars ($15,000.00), exclusive of interest, costs and attorney’s fees.

       59.      Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

through 24 above as if fully set forth herein.

       60.      At all times material hereto, Ms. Holland was a “consumer” as said term is defined

under 15 U.S.C. §1692a(3).

       61.      At all times material hereto, GM Financial was a “creditor” as said term is defined

under 15 U.S.C. §1692a(4).

       62.      At all times material hereto, the obligation under the Finance Agreement was a

“debt” as said term is defined under 15 U.S.C. §1692a(5).

       63.      Pursuant to 15 U.S.C. §1692f, a debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt, including:



                                                 9
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 10 of 14 PageID #: 10


               (6)    Taking or threatening to take any nonjudicial action to effect
                      dispossession or disablement of property if —

                      (A)     there is no present right to possession of the property
                              claimed as collateral through an enforceable security
                              interest;

                      (B)     there is no present intention to take possession of the
                              property; or

                      (C)     the property is exempt by law from such
                              dispossession or disablement.

                                                              15 U.S.C. §1692f (6).


        64.    Repossession agents such as Reliable Recovery Services are typically not within

 the definition of the term “debt collector” under 15 U.S.C. §1692a(6), except with respect to

 compliance with the requirements of 15 U.S.C. §1692f(6). See, e.g., Smith v. AFS Acceptance,

 LLC, 2012 WL 1969415 (M.D.Ill.2012) (repossession agent is subject to the FDCPA if

 repossession occurs as a result of “breach of peace”); Purkett v. Key Bank USA, N.A., 2001 WL

 503050 (N.D.Ill.2001) (allegations that recovery agent which broke through locked door to

 repossess car sufficient to allege breach of peace for purposes of liability under 15 U.S.C.

 §1692f(6)).

        65.    As more particularly described above, Reliable Recovery Services has violated the

 FDCPA in that Reliable Recovery Services took possession of the Holland Vehicle through a

 breach of the peace under the UCC, in contravention of 15 U.S.C. §1692f(6)(A).

        66.    As a direct and proximate result of the violation of the FDCPA by Reliable

 Recovery Services, Ms. Holland has been damaged. The damages of Ms. Holland include, but are

 not necessarily limited to, mental pain and shock, suffering, aggravation, humiliation and

 embarrassment.




                                                10
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 11 of 14 PageID #: 11


         67.     Pursuant to 15 U.S.C. §1692k, Ms. Holland is entitled to recover actual damages

 together with statutory damages of $1,000.00, along with court costs and reasonable attorney’s

 fees.

         68.     Ms. Holland has retained the undersigned counsel to represent her interests herein

 and is obligated to pay said law office a reasonable fee for its services.

         WHEREFORE, Plaintiff, Wakeitha Holland, an individual, demands judgment against

 Defendant, Reliable Recovery Services, Inc., an Illinois corporation, for actual and statutory

 damages, together with interest, costs and attorney’s fees pursuant to 15 U.S.C. §1692k, and for

 such other and further relief as justice may require.

                         COUNT VI - ACTION FOR NEGLIGENCE
                      (AS TO RELIABLE RECOVERY SERVICES ONLY)

         69.     This is an action for negligence brought herein pursuant to the doctrine of pendant

 jurisdiction.

         70.     Ms. Holland realleges and reaffirms the allegations contained in paragraphs 1

 through 24 above as if fully set forth herein.

         71.     At all times material hereto, Reliable Recovery Services had the duty to exercise

 reasonable care with respect to the repossession of the Holland Vehicle and to supervise its

 employees and agents so as to avoid a breach of the peace and damage to the property of Ms.

 Holland.

         72.     As more particularly described above, Reliable Recovery Services breached its

 duty of reasonable care with respect to the repossession of the Holland Vehicle.

         73.     As a result of the negligence of Reliable Recovery Services, Ms. Holland has been

 damaged.




                                                  11
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 12 of 14 PageID #: 12


           COUNT VII - ACTION FOR VIOLATION OF THE INDIANA DECEPTIVE
                    CONSUMER SALES ACT I.C. § 24-5-0.5 (“DCSA”)
                             (AS TO BOTH DEFENDANTS)

           74.    Ms. Holland realleges and reaffirms the allegations contained in paragraphs above.

           75.    Defendants engaged in a consumer transaction with Ms. Holland pursuant to Ind.

 Code § 24-5-0.5-2.

           76.    Defendants are suppliers as defined under Ind. Code § 24-5-0.5-2.

           77.    Defendants violated Ind. Code § 24-5-0.5-3(a) by engaging in an unfair, abusive,

 and/or deceptive act in repossessing the Vehicle and damaging the gate to the fence curtilage which

 lead to the loss of six dogs and damage to her property.

           78.    Defendants committed an uncured deceptive act in violation of Ind. Code § 24-5-

 0.5 by the manner in which the Holland Vehicle was repossessed.

           79.    Defendants committed an incurable deceptive act in violation of Ind. Code § 24-5-

 0.5 by the manner in which the Holland Vehicle was repossessed.

           80.    Defendants’ conduct was willful or in reckless disregard of Ms. Holland’s rights

 under the DCSA.

           81.    Defendants’ conduct proximately caused injuries to Ms. Holland.

           82.    Defendants’ deceptive acts were done as part of a scheme, artifice, or device with

 intent to defraud or mislead and constitute incurable deceptive acts under Ind. Code § 24-5-0.5-1

 et seq.

           WHEREFORE, Plaintiff requests statutory damages, reasonable attorney fees, costs of suit,

 treble damages and an order enjoining Defendants’ unlawful practices, and any other relief which

 the Court deems proper.




                                                  12
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 13 of 14 PageID #: 13


                    COUNT VIII- ACTION FOR VIOLATION OF THE
                 INDIANA CRIME VICTIM’S RELIEF ACT I.C. § 34-24-3-1
                            (AS TO BOTH DEFENDANTS)

        83.     Plaintiff incorporates all prior paragraphs.

        84.     By knowingly or intentionally, in the regular course of business, breaching the

 peace, and destroying the gate to the fence curtilage, the Defendants committed the crime of

 Deception pursuant to Ind. Code § 35-43-5.

        85.     Plaintiffs suffered a pecuniary loss as a result of the violation of Ind. Code § 35-43-

 5.

        86.     Plaintiffs are entitled to all damages as provided by Ind. Code § 34-24-3.

        WHEREFORE, Plaintiffs request that this Court declare that Defendants violated Ind.

 Code § 34-24-3-1, the sum of trebled damages actually suffered; reasonable attorney fees and costs

 to be determined by the court.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, Wakeitha Holland, an individual, pursuant to pursuant to Rule 38(b), Federal

 Rules of Civil Procedure, demands a trial by jury of all issues so triable.

                     30th day of _________________,
        DATED this _______          January         2020.



                                                               Respectfully submitted,

                                                               /s/ Ryan R. Frasher_______________
                                                               RYAN R. FRASHER, ESQUIRE
                                                               Bar No. 27108-49
                                                               3209 W. Smith Valley Road, Suite 253
                                                               Greenwood, IN 46142
                                                               Telephone: (317) 300-8844
                                                               Facsimile: (317) 218-4501
                                                               E-Mail: rfrasher@frasherlaw.com


                                                               /s/ Robert W. Murphy____________
                                                               ROBERT W. MURPHY, ESQ.
                                                               Florida Bar No.: 717223
                                                  13
Case 1:20-cv-00346-RLM-DLP Document 1 Filed 01/30/20 Page 14 of 14 PageID #: 14


                                                1212 S.E. 2nd Avenue
                                                Fort Lauderdale, Florida 33316
                                                Telephone: (954) 763-8660
                                                Facsimile: (954) 763-8607
                                                E-Mails: rphyu@aol.com; and
                                                rwmurphy@lawfirmmurphy.com;
                                                legalassistant@lawfirmmurphy.com

                                                Counsel for Plaintiff




                                      14
